Order filed February 8, 2022.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00737-CV
                                   ____________

                        MONA M. WILSON, Appellant

                                        V.

           JV AUTO SERVICES AND RONNIE NORWOOD, Appellees


              On Appeal from the County Civil Court at Law No. 1
                            Harris County, Texas
                       Trial Court Cause No. 1169355

                                     ORDER

      Appellant’s brief was due January 19, 2022. No brief or motion to extend time
has been filed. Unless appellant files a brief with this court on or before March 1,
2022, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                      PER CURIAM

Panel Consists of Justices Jewell, Zimmerer, and Hassan.